IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARK A. JACOBY,                : No. 126 EAL 2014
                               :
               Petitioner      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
           v.                  :
                               :
                               :
RITE AID CORPORATION, THE      :
PROCTER & GAMBLE DISTRIBUTING, :
LLC, THE PROCTER & GAMBLE      :
MANUFACTURING COMPANY, AND     :
THE PROCTER & GAMBLE COMPANY, :
                               :
               Respondents     :


                                      ORDER


PER CURIAM

      AND NOW, this 19th day of February, 2015, the Petition for Allowance of Appeal

and Application for Leave to File Post-Submission Communication are DENIED.

      Mr. Justice Stevens did not participate in the consideration or decision of this

matter.